DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 10-17, in the reply filed on March 15, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
For applicant’s information, for purpose of prior art, at least the independent claim 10 (and therefore all dependent claims) are not supported by provisional application 62/347,003 and therefore claims 10-17 were not entitled to the benefit of the filing date of this provisional application.  Specifically, the provisional application, at least, does not disclose, teach or suggest a pair of rings circumscribing the pair of eyeholes, as required by claim 10.  However, claims 10-17 are fully supported by international application of PCT/US2017/036230 of and therefore, for purposes of prior art, these claims were entitled to the benefit of June 6, 2017, corresponding to the filing date of this international application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 12 “wherein the inner layer is plush” particularly “plush” causes the claim to be vague and indefinite.  Particularly what is “plush” would be solely dependent upon the opinion of a person and the specification fails to provide guidance as to what physical characteristics qualify as plush.  It has been held that a claim that requires the exercise of subjective judgment without restriction may render the claim indefinite; In re Musgrave, 431 F.2d 882, 893 (CCPA 1970), see MPEP 2173.05(b)IV.  For example one person might consider leather to be plush while another person might not, etc.  Thus the metes and bounds of the limitation are unclear.  For purposes of examination the examiner will interpret any material used in an inner layer qualifies as plush.  Applicant could obviate this rejection by deleting this limitation from the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 13 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French foreign patent GB376,495, of record.
Regarding claim 10 French disclose an eyepiece shield (title e.g. figures 1-2 facepiece A) configured for a sporting optic with dual eyepieces (inter alia column 1 title “Binocular Instrument” see figures 1-2), the eyepiece shield comprising: a) an irregular frusto-conical shell (see figures 1-2) with a narrower end circumscribing a pair of eyepiece holes (e.g. holes 6 & 7), and a wider end circumscribing an oblong eye opening that is non-parallel with the eyepiece holes and having a concave profile with respect to a viewing axis between the eyepiece holes and the eye opening (inter alia column 1 lines 34-41 “facepiece A … has its edge 2 shaped to fit the face of the observer” see figures 1-2); and b) the shell having a pair of rings circumscribing the pair of eyepiece holes (e.g. figure 1 rings 8 or figure 2 springs 10 & 11), respectively; c) a pair of longer exterior side walls of the shell extending radially outwardly and longitudinally rearwardly from the pair of rings, respectively, defining a pair of lateral lobes configured to extend adjacent a user's eyes (e.g. left and right sides of A in figures 1-2); d) a pair of shorter inner side walls of the shell extending radially outwardly and longitudinally rearwardly from the pair of rings, respectively, defining a nosepiece therebetween configured to abut to a user's nose, the pair of inner side walls being shorter than the pair of exterior side walls (e.g. portions of base 5 forming aperture B see figures 1-2); e) a longer upper wall of the shell extending radially outwardly and longitudinally rearwardly from the pair of rings between the pair of exterior side walls (see figures 1-2); f) a shorter lower wall of the shell extending radially outwardly and longitudinally rearwardly from the pair of rings between the pair of exterior side walls, the lower wall being shorter than the upper wall (e.g. portions of base 5 not forming aperture B see figures 1-2); and g) a perimeter of the eye opening formed by the walls of the shell and having a continuous edge configured to shape to the user's face (e.g. edge 2) and having: i) an upper forehead edge configured to abut to a user's forehead (inter alia column 1 lines 34-41 “facepiece A … has its edge 2 shaped to fit the face of the observer” see figures 1-2); ii) a lower check inter alia column 2 lines 73-76 “aperture B is formed in the base 5 of the facepiece A to receive the bridge of the nose of the observer” e.g. aperture B).
Regarding claim 13 French disclose the eyepiece shield according to claim 10, as set forth above.  Regarding “further comprising: a) a pair of seams in the exterior side walls extending from the perimeter of the eye opening to adjacent the pair of rings without intersecting the pair of eyepiece holes; and b) the pair of rings continuously circumscribing the pair of eyepiece holes, respectively, without interruption by the pair of seams” – a seam in a result of a method of production.  If the eyepiece shield is created by a different equivalent method (e.g. molded) there would be no seam as understood in light of the specification (see instant application figures 10-12).  It is noted that the application does give reasons for the seams to not intersect the eyeholes, see page 9 line 31-page 10 line 8, however any exterior side wall that does not have slits/cuts/seams intersecting the eyeholes would have equivalent benefits.  Insofar as the claim is understood in light of the specification the limitations of seams are directed towards a process of manufacture.  It has been held that the presence of process limitations in a product claim, which product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product.  In re Stephens 135 USPQ 656 (CCPA 1965).  Furthermore, the patentability of a product does not depend upon its method of production.  If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed Cir 1985).  See MPEP 2113.  For purposes of examination the examiner is interpreting “seams” to be directed to a particular method of manufacture and no weight is given to this inter alia column 2 line 42) which implies the eyepiece hole regions are continuous (i.e. uninterrupted by a seam) since the holes are created by piercing.
Regarding claim 16 French disclose the eyepiece shield configured for use with a sporting optic according to claim 10, as set forth above.  French further discloses it is further comprising: a) the pair of eyepiece holes sized smaller than the dual eyepieces of the sporting optic, respectively; and b) the pair of rings stretched over the dual eyepieces of the sporting optic, respectively, and held in place by a friction-fit between the pair of rings and the dual eyepieces (column 2 lines 51-72 discuss the rings 9 and/or springs 10 & 11 being fitted to the eyepieces).
Regarding claim 17 French disclose the eyepiece shield configured for use with a sporting optic according to claim 10, as set forth above.  French further discloses it is further comprising: the pair of rings (e.g. 9 or 10 & 11) on the dual eyepieces (e.g. 3 & 4) of the sporting optic between a pair of eyecups (see portions of 3 & 4 projecting into A) and the dual eyepieces of the sporting optic, respectively (see figures 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Regarding claim 11 French disclose the eyepiece shield according to claim 10, as set forth above.  French further discloses it is further comprising: a) the shell comprising a flexible and resilient material (inter alia column 1 lines 34-41 “facepiece A … which may be constructed of rubber or other suitable extensible material”).
French does not disclose the shell comprising a laminate with different inner and outer layers sandwiching an intermediate foam layer.
Brown discloses a protective laminate material (title e.g. figure 1B three-part laminate protective material 10) including similar extensible materials (e.g. column 4 line 58 “neoprene”) and water resistance (inter alia abstract “hydrophobic outer layer”) and further teaches three different layers (inter alia abstract “a hydrophilic layer inner liner … an open-cell foam middle layer … a hydrophobic outer layer” e.g. inner liner 12, open-cell foam middle layer 14 & hydrophobic outer shell 16) for the purpose of wicking moisture away from the item, to have impact resistance and prevent the penetration of water, respectively (inter alia abstract).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the suitable extensible material used in the eyepiece shield as disclosed by French to be a laminate with different inner and outer layers sandwiching an intermediate foam layer as taught by Brown, for the purpose of for the purpose of wicking moisture away from the item, to have impact resistance and prevent the penetration of water, respectively.
Regarding claim 12 French as modified by Brown disclose the eyepiece shield according to claim 11, as set forth above.  French further discloses wherein the inner layer is plush (as set forth in 112 inter alia column 1 lines 34-41 “rubber”).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over French foreign patent GB376,495, of record, in view of Strang et al. US Patent 2,271,380.
Regarding claim 14 French disclose the eyepiece shield according to claim 10, as set forth above.  French further discloses it is further comprising: a) the shell having an interior and an exterior (axiomatic); and b) the shell having a configuration: i) a use configuration with the eye opening is located rearwardly of the pair of rings and the exterior faces outwardly and the interior faces inwardly, and configured to extend between the dual eyepieces of the sporting optic and a user's face (see figures 1-2).
French does not disclose a second configuration: ii) a storage configuration in which the shell is folded back onto itself with the eye opening located forwardly of the pair of rings and with a portion of the shell circumscribing the pair of rings and exposing the interior of the shell so that the interior faces outwardly and the exterior faces inwardly, configured to position the shell circumscribing the sporting optic.
Strang teaches a similar eyepiece shield (title e.g. figure 1) made of rubber or like similar flexible material (column 1 line 16) with a first configuration with the eye opening facing rearward (inter alia column 1 lines 23-27, see figure 1) and further teaches a second configuration the eye opening is folded to be further away from the eye (inter alia column 1 lines 19-22, see figure 2) for the purpose of using the instrument, i.e. sporting optic, by an user with spectacles or a gas-mask at an appropriate position relative to the eyelens (inter alia column 1 lines 28-32).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the eyepiece shield as disclosed by French to have a second, storage configuration in which the shell is folded back onto itself .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over French foreign patent GB376,495, of record, in view of Slicker Bino Bandit, for sale on Amazon since before January 2017, see earliest customer review, https://www.amazon.com/Slicker-Bino-Bandit-Improves-Binoculars/dp/B08X9YS4H1.
Regarding claim 15 French disclose the eyepiece shield according to claim 10, as set forth above.  French does not disclose it is further comprising: a) a fastener with first and second fastener portions carried on opposite sides of the shell at the eye opening, respectively; b) the shell having at least two configurations, including: i) an open configuration in which the eye opening is open and the fastener is unfastened with the first and second fastener portions separated; and ii) a closed configuration in which the opposite sides of the eye opening are folded in towards one another and the fastener is fastened with the first and second fastener portions joined together.
Slicker Bino Bandit is a similar eyepiece shield (see annotated photo below) comprising: a) a fastener with first and second fastener portions carried on opposite sides of the shell at the eye opening (see annotated photo below), respectively; b) the shell having at least two configurations, including: i) an open configuration in which the eye opening is open and the fastener is unfastened with the first and second fastener portions separated (see annotated photo below); and ii) a closed configuration in which the opposite sides of the eye opening are folded in towards one another and the fastener is fastened with the first and second fastener portions joined together (inter alia 5th bullet point “Each of our 3 inter alia 5th bullet point).  
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the eyepiece shield as disclosed by French to have a fastener with first and second fastener portions carried on opposite sides of the shell at the eye opening, respectively; and the shell having at least two configurations, including: i) an open configuration in which the eye opening is open and the fastener is unfastened with the first and second fastener portions separated; and ii) a closed configuration in which the opposite sides of the eye opening are folded in towards one another and the fastener is fastened with the first and second fastener portions joined together as taught by Slicker Bino Bandit for the purpose of protecting the lenses when not in use.
[AltContent: textbox (sporting optic with dual eyepieces)][AltContent: textbox (eyepiece shield)][AltContent: textbox (2nd fastener)][AltContent: textbox (1st fastener)]
    PNG
    media_image1.png
    627
    564
    media_image1.png
    Greyscale

Figure 1.  Annotated photo of Slicker Bino Bandit.



Examiner’s Comments
The examiner suspects that prior art of Slicker Bino Bandit used in the rejection of claim 15 above might possibly be an exception under §102(b).  If that is the case the claim would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Since no other of the 

It is further noted that the embodiment of claim 14 is separate and distinct from the embodiment of claim 15.  The specification does not support a combination of these two embodiments, i.e. there is no disclosure for the eyepiece shield to have a pair of fasteners and three configurations (open, inside out and fastened closed).  A single claim combining these two embodiments would be rejected as prohibited new matter as mixing two embodiments without support in the specification, as originally filed, support for such a mixing is not expressly, implicitly, or inherently supported in the originally filed disclosure, nor has applicant has not pointed out where the amended claim is supported, see MPEP 2163.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hager US Patent 3,738,238; as noted above.
Youtube - BinoSlicker Bandit from Alpine Innovations, https://www.youtube.com/watch?v=hu2IelvtMls, posted December 2016; in regards to a similar eyepiece shield, without fasteners, that might possibly be an exception under §102(b).
Alpine Products webpage, http://www.alpineproducts.com/c-103-Slicker.aspx, archived July 2016; in regards to a similar eyepiece shield, without fasteners, that might possibly be an exception under §102(b).
Hewlett et al. US Patent 9,772,497; in regards to a similar eyepiece shield.
Trantham US Patent Application Publication 2013/0250423; in regards to a similar eyepiece shield, particularly the edge shape.
Woolpert US Patent Application Publication 2016/0147077; in regards to a similar eyepiece shield.
Ishido et al. US Patent 4,971,429; in regards to a similar eyepiece shield, particularly use of eyecups inside the eyepiece shield.
Hoffeditz US Patent 2,316,164; in regards to a similar eyepiece shield.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GEORGE G KING/Primary Examiner, Art Unit 2872                                                                 March 19, 2021